DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 9, 2022 and April 11, 2022 has been entered.  Claims 1, 3-5, 9-16, 18, 21, 22 are currently pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10-12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wells et al. (U.S. Patent Application Publication 2010/0073540).
Regarding claims 1, 10-12, Wells et al. disclose (Figs. 1, 2) an image sensing device comprising: a pixel array (array of 5) including unit pixel blocks that are arranged in a first direction (left-right) and a second direction (up-down) crossing the first direction, each unit pixel block configured to generate pixel signals in response to incident light reflected from a target object, wherein each unit pixel block includes: a first pixel including a first photoelectric conversion element (photosensitive region) disposed in a semiconductor substrate ([0035]) and a first lens layer (10) disposed over the first photoelectric conversion element; a second pixel including a second photoelectric conversion element (adjacent photosensitive region) disposed in the semiconductor substrate and a second lens layer (1) disposed over the second photoelectric conversion element; and a light delay structure (3) embedded in the second lens layer and not in the first lens layer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 14-16, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wells et al. in view of Lenchenkov et al. (U.S. Patent Application Publication 2019/0081098).
Regarding claims 3, 4, 14-16, 21, Wells et al. disclose the claimed invention as set forth above.  Wells et al. do not disclose the light delay structure includes a high-permittivity material film or tantalum oxide as claimed.  Lenchenkov et al. teach ([0035]) microlenses being composed of tantalum oxide or a high-permittivity material as claimed.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such materials in the apparatus of Wells et al. in view of Lenchenkov et al. to obtain a desired light directivity or response as taught, known and predictable.  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wells et al. in view of Ando et al. (U.S. Patent Application Publication 2021/0029317).
Regarding claim 18, Wells et al. disclose the claimed invention as set forth above.  Wells et al. further disclose ([0035]) the substrate having wiring within it.  Wells et al. do not disclose the substrate having a metal line and insulation film as claimed.  Ando et al. teach (Fig. 2) an image sensor wherein in the substrate there is a metal line layer (18) for transmitting pixel signals and an insulation film (16) as claimed.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such a structure in the apparatus of Wells et al. in view of Ando et al. to conventionally implement readout circuitry as taught, known and predictable. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wells et al. in view of Awatsuji et al. (U.S. Patent Application Publication 2016/0061656).
Regarding claim 13, Wells et al. disclose the claimed invention as set forth above.  Wells et al. do not disclose a logic circuit to calculate distance and arrival times as claimed.  Awatsuji et al. teach ([0157]) calculating a distance (phase information of object) based on the first and second arrival times using a logic circuit (computer).  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such a structure in the apparatus of Wells et al. in view of Awatsuji et al. to conventionally implement distance measuring as taught, known and predictable. 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wells et al. in view of Lenchenkov et al., further in view of Ando et al. (U.S. Patent Application Publication 2021/0029317).
Regarding claim 18, Wells et al. in view of Lenchenkov et al. disclose the claimed invention as set forth above.  Wells et al. further disclose ([0035]) the substrate having wiring within it.  Wells et al. and Lenchenkov et al. do not disclose the substrate having a metal line and insulation film as claimed.  Ando et al. teach (Fig. 2) an image sensor wherein in the substrate there is a metal line layer (18) for transmitting pixel signals and an insulation film (16) as claimed.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such a structure in the apparatus of Wells et al. in view of Lenchenkov et al. and Ando et al. to conventionally implement readout circuitry as taught, known and predictable. 
Allowable Subject Matter
Claims 5, 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH LUU/Primary Examiner, Art Unit 2878